1                                                                       JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                           CENTRAL DISTRICT OF CALIFORNIA
7
                                                )
8    MARILYN SCHWARTZ,                          ) Case No. CV 19-1293-DMG (KKx)
                                                )
9                             Plaintiff,        )
                                                )
10               v.                             )
                                                ) JUDGMENT
11                                              )
     GURALNICK & GILLILAND, LLP,                )
12   et al.,                                    )
                                                )
13                                              )
                                                )
14                            Defendants.       )
                                                )
15                                              )
16
17         Plaintiff Marilyn Schwartz having accepted the offer of judgment filed by
18   Defendants Guralnick & Gilliland, LLP and Melissa Platt [Doc. ## 15, 16],
19         IT IS ORDERED, ADJUDGED, AND DECREED as follows:
20          1. Judgment is entered in favor of Plaintiff and against Defendants in the amount
21   of $3,001.00. This award includes all actual, statutory, treble, punitive and any other
22   recoverable damages;
23         2.   Guralnick & Gilliland, L.L.P. shall release and forgive the Assessment Lien
24   currently encumbering Ms. Schwartz's real property located at 32 Via Elegante, Rancho
25   Mirage, California 92270. The recorded lien has a value of $1,445.00; and
26         3. Plaintiff shall be entitled to recover reasonable attorneys’ fees and costs to be
27   determined by the Court pursuant to the Fair Debt Collection Practices Act (15 U.S.C. §
28



                                                -1-
1    1692k(a)(3)). The only remaining issue to be resolved is an award of attorneys’ fees and
2    costs.
3             4.   The scheduling conference on October 25, 2019 is VACATED.
4
5    DATED: September 25, 2019
6                                                            DOLLY M. GEE
7                                                    UNITED STATES DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
